Citation Nr: 0335779	
Decision Date: 12/18/03    Archive Date: 12/24/03	

DOCKET NO.  93-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia. 

2.  Entitlement to an evaluation in excess of 40 percent for 
low back strain with weakness in the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
in part pursuant to a December 1996 Order of the United 
States Court of Appeals for Veterans Claims (Court).  In that 
Order, the Court vacated a March 1996 decision denying 
entitlement to an evaluation in excess of 10 percent for the 
veteran's low back disability.  In so doing, the Court 
remanded the veteran's case to the Board for action 
consistent with a December 1996 Joint Motion for Remand and 
Suspension of Further Proceedings.

In September 1997, the veteran's case was remanded to the RO 
for additional development.

In a rating decision of July 1999, the veteran's previous 10 
percent evaluation for his service-connected low back 
disability was increased to 40 percent, effective from August 
19, 1991, the date of receipt of his claim for increase.  In 
October 1999, the veteran voiced his disagreement with the 
assignment of a 40 percent evaluation for his service-
connected low back disorder.

In July 2000, the veteran's case was once again remanded to 
the RO for additional development of the issue of an 
increased evaluation for service-connected low back strain 
with weakness in the left leg.

This case additionally comes before the Board on appeal of an 
April 2000 decision by the VARO in Los Angeles, California.  
In that decision, the RO denied entitlement to service 
connection for schizophrenia, finding that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously-denied claim.

In that regard, the Board notes that, in decisions of 
November 1981, November 1985, and June 1990, the RO denied 
entitlement to service connection for schizophrenia.  Those 
decisions have now become final.  Since the time of the June 
1990 decision denying entitlement to service connection for a 
nervous condition, specifically, schizophrenia, the veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO, as noted above, found that such evidence was 
not new and material, and the current appeal ensued.


REMAND

The veteran in this case seeks service connection for 
schizophrenia, in addition to an increased evaluation for 
service-connected low back strain with weakness in the left 
leg.

In that regard, a review of service medical records discloses 
that, while in service, the veteran was observed to exhibit 
certain homosexual tendencies, for which, apparently, he was 
eventually discharged.  In October 1969, while still in 
service, the veteran received treatment for a mild 
superficial laceration of his left wrist, apparently the 
result of a suicidal gesture.  At that time, the veteran was 
described as "depressed and unhappy," but in no real danger 
of a serious suicide attempt.  The pertinent diagnosis noted 
was adult situational reaction.

The Board observes that, based on a review of the evidence of 
record, the veteran last underwent a VA psychiatric 
examination for compensation purposes in August 1985, almost 
20 years ago.  Significantly, at the time of that 
examination, the veteran's claims folder was not available 
for review.  While following that examination, the veteran 
received a diagnosis of chronic paranoid schizophrenia, no 
opinion was offered as to whether that particular psychiatric 
disorder had any relation to the aforementioned incidents of 
the veteran's period of active service.

The Board further notes that, based on a review of the 
veteran's file, he last underwent a VA orthopedic examination 
for compensation purposes in September 2002, more than one 
year ago.  Moreover, on September 26, 2003, there became 
effective new schedular criteria for the evaluation of 
service-connected diseases and injuries of the spine.  Those 
criteria have yet to be considered in evaluation of the 
veteran's service-connected low back disability.  Such 
consideration is necessary prior to a final adjudication of 
the veteran's claim for an increased evaluation.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
clamant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, notwithstanding a Statement of the Case 
in August 2002, and a December 2002 Supplemental Statement of 
the Case containing certain of the regulatory provisions 
pertaining to the VCAA, the RO has not provided the veteran 
and his representative with adequate notice of the VCAA, or 
of the information and evidence necessary to substantiate his 
claims.  This lack of notice constitutes a violation of the 
veteran's due process rights.  Accordingly, the case must be 
remanded to the RO in order that the veteran and his 
representative may be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2002, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
additional VA psychiatric and orthopedic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his current psychiatric disability, 
and the current severity of his service-
connected low back disorder.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
As part of the orthopedic examination, 
the orthopedic examiner should identify 
and describe any current symptomatology, 
to include functional loss associated 
with the lumbar spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The orthopedic 
examiner should additionally discuss 
factors associated with disability, such 
as objective indications of pain on 
pressure or manipulation, and muscle 
spasm.  The orthopedic examiner should 
inquire of the veteran as to whether he 
experiences flareups associated with his 
service-connected low back disability.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flareups should be 
described.  Following completion of the 
orthopedic examination, the examiner 
should specifically comment as to the 
severity of the veteran's service-
connected low back disorder, to include 
specific information regarding the 
frequency and duration of any 
incapacitating episodes during the past 
12 months.  The examiner should, 
additionally, specifically comment as to 
the degree of limitation of motion 
directly attributable to the veteran's 
low back disability, and the presence or 
absence of ankylosis (favorable or 
unfavorable) of the thoracolumbar spine.

Following completion of the 
aforementioned psychiatric examination, 
the examining psychiatrist should offer 
his opinion as to whether the veteran 
currently suffers from a chronic 
psychiatric disability.  Should it be 
determined that the veteran does, in 
fact, suffer from such a disability, an 
additional opinion is requested as to 
whether the veteran's current psychiatric 
disability is as likely as not the result 
of an incident or incidents of his period 
of active military service.  All such 
opinions and information, when obtained, 
should be made a part of the veteran's 
claims folder.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduct and completion 
of the examinations.  Moreover, a 
notation to the effect that this record 
review took place should be included in 
the examination reports.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. § 
3.159 (2003) are fully complied with and 
satisfied.  Compliance requires that the 
veteran be notified, via letter, of any 
information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter prepared by the RO not 
specifically addressing the disabilities 
at issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

4.  The RO should then review the 
veteran's claim regarding whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for schizophrenia, as well as 
his claim for an increased evaluation for 
service-connected low back strain with 
weakness in the left leg.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  In that regard, the attention of 
the RO is drawn to those provisions of 
the rating schedule governing the 
evaluation of service-connected injuries 
or diseases of the spine, to include 
intervertebral disc syndrome, which 
became effective September 26, 2003.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA, and other legal 
precedent.  The requisite period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

